                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

JOANN BRYANT,                           *

       Plaintiff,                       *

vs.                                     *
                                                CASE NO. 4:18-CV-106 (CDL)
HARRIS COUNTY, GEORGIA, et al., *

       Defendants.                      *


                                  O R D E R

       Larry Wayne Burden, Jr. was an inmate at the Harris County

Prison.     On November 5, 2015, Burden collapsed while playing

basketball in the prison yard.               His mother, who brings this

action for his wrongful death, alleges that Burden collapsed

because he had been “struck and severely beaten by a guard”

earlier in the day.         Am. Compl. ¶ 28, ECF No. 1-41.        She further

alleges that the corrections officers did not provide prompt aid

to Burden after they learned he collapsed.              Prison staff members

ultimately attempted CPR and called emergency medical personnel

to take Burden to the hospital, but Burden was pronounced dead

on    arrival   at    the   hospital.       Plaintiff   asserts   her   claims

pursuant to 42 U.S.C. § 1983, alleging that Defendants deprived

Burden of his rights guaranteed by the Eighth and Fourteenth

Amendments to the U.S. Constitution.             She also asserts various

state law claims.
        Presently pending before the Court are Defendants’ motions

to   dismiss.          The    Corrections       Officer   Defendants     and     Harris

County    collectively         filed   a   motion    to   dismiss   (ECF       No.   5).

That motion is granted as to Harris County but denied as to the

corrections officers.            The warden of the prison, Alex Haden, and

the Georgia Department of Corrections filed separate motions to

dismiss.       Haden’s motion (ECF No. 6) is granted.                GDOC’s motion

(ECF    No.    8)   is   granted      as   to   Plaintiff’s   § 1983      claims     but

denied as to Plaintiff’s state law claims based on the alleged

delay in providing medical care.

                             MOTION TO DISMISS STANDARD

        “To survive a motion to dismiss” under Federal Rule of

Civil Procedure 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’”                   Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)).            The complaint must include sufficient factual

allegations “to raise a right to relief above the speculative

level.”       Twombly, 550 U.S. at 555.             In other words, the factual

allegations must “raise a reasonable expectation that discovery

will reveal evidence of” the plaintiff’s claims.                         Id. at 556.

But “Rule 12(b)(6) does not permit dismissal of a well-pleaded

complaint simply because ‘it strikes a savvy judge that actual

proof    of    those     facts   is    improbable.’”       Watts    v.    Fla.    Int’l


                                            2
Univ., 495 F.3d 1289, 1295 (11th Cir. 2007) (quoting Twombly,

550 U.S. at 556).

                            FACTUAL ALLEGATIONS

        Plaintiff alleges the following facts in support of her

claims.     The Court must accept these allegations as true for

purposes of the pending motions.

        Burden was an inmate at the Harris County Prison, which was

under the supervision and control of the Georgia Department of

Corrections (“GDOC”).        Am. Compl. ¶ 26.            On November 5, 2015,

Burden was “struck and severely beaten” by a “guard on duty that

day” who “goes by the nickname ‘McGoo’ or something similar.”

Id.   ¶¶ 28,   46.    The    beating       was   “intentional,   willful    and

malicious,” and it ultimately caused Burden to collapse and die

while playing basketball a short time later.               Id. ¶¶ 28-29.     The

corrections officers on duty that day were Defendants Crystal

Gail Garren, Daniel Levar Maddox, Donald E. Walker, Jeremy Brian

McDowell, Noel Matthews Flowers, Troy Allan Moore, and Donald

Barber (“Corrections Officer Defendants”).               Id. ¶ 27.     According

to the Complaint, one of these Corrections Officer Defendants

beat Burden, using “force that was clearly excessive and was

objectively unreasonable.”          Id. ¶ 109; accord id. ¶¶ 45, 48.

The “beating was in direct violation of prison policy and was

intentional, willful and malicious, with the specific intent to

harm”     Burden.    Id.    ¶ 28.      The       other   Corrections    Officer


                                       3
Defendants, by their acts or omissions, permitted the guard to

attack Burden.      Id. ¶ 46.

      Although Burden had a black eye and lacerations on his face

and   hands    after   the    beating,       he   nevertheless   went   to   play

basketball in the prison yard.           While playing basketball, Burden

collapsed.       Corrections officers, including Defendants Barber

and Moore who were in the control room, did not respond until

sometime after other inmates “began banging on the yard window.”

Id.   ¶ 31.      Defendants    Maddox,       McDowell,    Flowers,   and   Garren

responded “after an unreasonable delay.”                 Id. ¶ 34.   Burden was

eventually taken to a hospital, where he was pronounced dead on

arrival.      At Burden’s funeral, several inmates told his mother

“that her son was killed by a prison guard.”               Id. ¶ 48.

                                 DISCUSSION

      Plaintiff asserts the following claims:

      (1)     Counts I, II, and III: individual capacity and
              official capacity claims against Haden and the
              Corrections    Officer   Defendants    for   “negligent
              performance of ministerial acts” and “malicious and/or
              intentionally harmful misconduct” based on the alleged
              excessive force used against Burden and the alleged
              failure to provide timely medical care to Burden.1

      (2)     Counts IV and V: claims for negligence and wrongful
              death against GDOC based on the alleged excessive
              force used against Burden and the alleged failure to
              provide timely medical care to Burden.


1  Plaintiff alleges that these Defendants were negligent in six
different ways or engaged in six types of misconduct, but they boil
down to (1) using or allowing the use of excessive force against
Burden and (2) failing to provide timely medical care to Burden.


                                         4
     (3)     Count VI: claim for wrongful death against Harris
             County based on the alleged excessive force used
             against Burden and the alleged failure to provide
             timely medical care to Burden.

     (4)     Count VII: claim for negligent hiring and retention
             against GDOC or, in the alternative, against Harris
             County.

     (5)     Count VIII: 42 U.S.C. § 1983 claims against all
             Defendants based on the alleged excessive force used
             against Burden and the alleged failure to provide
             timely medical care to Burden.

Defendants seek dismissal of all of Plaintiff’s claims.

     The Court will analyze Plaintiff’s claims in the following

order:     (1) Plaintiff’s individual capacity claims against the

Corrections       Officer     Defendants;           (2)     Plaintiff’s       individual

capacity claims against Haden; (3) Plaintiff’s claims against

Harris   County,     including       her   § 1983         official    capacity    claims

against the Corrections Officer Defendants and Haden, which are

considered      claims   against      their     employer,         Harris   County,    see

Kentucky     v.    Graham,     473     U.S.     159,        165    (1985);     and    (4)

Plaintiff’s claims against GDOC, including her § 1983 official

capacity claims against the Corrections Officer Defendants and

Haden to the extent those claims should be considered claims

against GDOC.

I.   Individual      Capacity        Claims     Against        Corrections       Officer
     Defendants

     The   Corrections        Officer      Defendants        assert    that    they   are

entitled   to     qualified    immunity        on    Plaintiff’s      § 1983     claims.

“Qualified      immunity     protects      government         officials       performing


                                           5
discretionary           functions         from        suits   in     their      individual

capacities       unless    their         conduct      violates     clearly     established

statutory or constitutional rights of which a reasonable person

would have known.”             Gates v. Khokhar, 884 F.3d 1290, 1296 (11th

Cir. 2018) (quoting Dalrymple v. Reno, 334 F.3d 991, 994 (11th

Cir.     2003)).          When      properly          applied,     qualified      immunity

“protects        ‘all    but     the      plainly       incompetent       or   those     who

knowingly violate the law.’”                 Id. (quoting Ashcroft v. al-Kidd,

563 U.S. 731, 743 (2011)).                 If a plaintiff’s allegations do not

“state    a    claim     of    violation         of    clearly     established        law,   a

defendant pleading qualified immunity is entitled to dismissal

before the commencement of discovery.” Cottone v. Jenne, 326

F.3d 1352, 1357 (11th Cir. 2003) (quoting Marsh v. Butler Cty.,

268 F.3d 1014, 1022 (11th Cir. 2001) (en banc)), abrogated on

other grounds by Randall v. Scott, 610 F.3d 701, 709-10 (11th

Cir.     2010)     (rejecting       application          of   a    heightened     pleading

standard      in    § 1983      cases).          In     deciding     whether     to    grant

qualified immunity on a motion to dismiss, the Court must accept

“the factual allegations in the complaint as true and draw[] all

reasonable         inferences       in    the        plaintiff’s    favor.”     Davis        v.

Carter, 555 F.3d 979, 981 (11th Cir. 2009) (quoting Dalrymple,

334 F.3d at 994).

       “A defendant who asserts qualified immunity has the initial

burden    of     showing       he   was     acting       within     the   scope    of    his


                                                 6
discretionary           authority           when        he       took     the        allegedly

unconstitutional action.”                  Gates, 884 F.3d at 1297.                     If the

defendant       makes        this    showing,          “the    burden     shifts       to     the

plaintiff       to      establish          that        qualified        immunity       is     not

appropriate by showing that (1) the facts alleged make out a

violation of a constitutional right and (2) the constitutional

right    at    issue        was    clearly      established       at     the    time    of    the

alleged misconduct.”               Id.

        A.     Were the Corrections Officer                      Defendants      Engaged       in
               Discretionary Functions?

        In this case, Plaintiff contends that one or more of the

Corrections Officer Defendants, acting under color of state law,

(1) used excessive force on an inmate and (2) failed to seek

timely       medical    attention         for    an     inmate    with    an    obvious      and

serious medical need.                Plaintiff argues that at this pleading

stage    these       functions       should       be    considered       ministerial,         not

discretionary.              But the Eleventh Circuit has noted that “for

purposes of qualified immunity, a governmental actor engaged in

purely ministerial activities can nevertheless be performing a

discretionary function.”                  Holloman ex rel. Holloman v. Harland,

370 F.3d 1252, 1265 (11th Cir. 2004).

        “Instead       of    focusing       on     whether       the    acts    in     question

involved      the    exercise        of    actual      discretion,”       the    Court       must

“assess       whether       they    are     of    a     type     that    fell    within       the




                                                 7
employee’s job responsibilities.”                  Id.   To make this assessment,

the     Court    asks      “whether     the       government    employee     was    (a)

performing a legitimate job-related function (that is, pursuing

a job-related goal), (b) through means that were within his

power to utilize.”               Id.   The Court must “look to the general

nature of the defendant’s action, temporarily putting aside the

fact that it may have been committed for an unconstitutional

purpose, in an unconstitutional manner, to an unconstitutional

extent, or under constitutionally inappropriate circumstances.”

Id. at 1266 (noting that in considering whether a police officer

may assert qualified immunity against a Fourth Amendment claim,

the court does “not ask whether he has the right to engage in

unconstitutional searches and seizures, but whether engaging in

searches and seizures in general is a part of his job-related

powers and responsibilities”).                    “Put another way, to pass the

first    step    of   the    discretionary         function    test   for   qualified

immunity, the defendant must have been performing a function

that, but for the alleged constitutional infirmity, would have

fallen with his legitimate job description.”                   Id.

        If the official was “engaged in a legitimate job-related

function,” then the Court must determine whether he executed

that    function      in    an    authorized       manner.     Id.    “The       primary

purpose     of    the      qualified     immunity        doctrine     is    to     allow

government employees to enjoy a degree of protection only when


                                              8
exercising powers that legitimately form a part of their jobs.”

Id. at 1266-67 (concluding that a principal acted within his

discretionary authority when he paddled a student to enforce

discipline); cf. Estate of Cummings v. Davenport, No. 17-13999,

2018 WL 4705723, at *4 (11th Cir. Oct. 2, 2018) (finding that a

prison    warden       does    not    have       authority        “to    enter     a   do-not-

resuscitate order or to order the withdrawal of artificial life

support on behalf of a dying inmate”).                         If the challenged action

was within the scope of the official’s authority, then this

prong of the discretionary function test is met.

       Under    this       standard,     the         Corrections       Officer     Defendants

were    engaged       in    discretionary            functions     when    they     took     the

challenged      actions        in    this    case.            Supervising        inmates     and

deciding       when    to     seek     medical             attention    for      inmates     are

legitimate      job    functions        of       a    corrections       officer,       and   the

challenged      actions       alleged       in       the    Complaint     were    within     the

scope    of     the        corrections       officers’          authority.          Likewise,

corrections officers are permitted to use force against inmates

under certain circumstances, such as to maintain and restore

order in the prison.                For these reasons, the Court concludes

that     the    Corrections          Officer          Defendants        were     engaged      in

discretionary functions when they took the challenged actions.




                                                 9
       B.     Did Plaintiff Allege that the Corrections                       Officer
              Defendants Violated Clearly Established Law?

       The next question is whether Plaintiff sufficiently alleged

that    the    Corrections        Officer     Defendants         violated     clearly

established law.

              1.     Plaintiff’s Excessive Force Claim

       Plaintiff      alleges    that   one       of    the    Corrections    Officer

Defendants severely beat Burden, that the force was objectively

unreasonable under the circumstances, and that Burden ultimately

died   from    the    injuries    inflicted       by     the   Corrections    Officer

Defendant.         It was clearly established by November 2015 that the

Eighth Amendment’s ban on cruel and unusual punishment prohibits

use    of   force      that   amounts   to    an        “unnecessary    and    wanton

infliction of pain.”2           Hudson v. McMillian, 503 U.S. 1, 7 (1992)

(quoting Whitley v. Albers, 475 U.S. 312, 319 (1986)).                        While a

prison guard may use force against an inmate “in a good faith

effort to maintain or restore discipline,” he may not use force

“maliciously         and   sadistically      to        cause   harm.”   Skrtich    v.

Thornton, 280 F.3d 1295, 1300 (11th Cir. 2002) (quoting Whitley,

2 The Complaint invokes the Eighth Amendment and does not allege that
Burden was a pretrial detainee who was held at the Harris County
Prison. The Court assumes that he was a convicted prisoner and that
the Eighth Amendment applies. Even if Burden was a pretrial detainee
and claims involving his treatment are governed by the Fourteenth
Amendment’s Due Process Clause instead of the Eighth Amendment’s Cruel
and Unusual Punishment Clause, it was still clearly established by
November 2015 that a jailer could not use objectively unreasonable
force against a pretrial detainee—much less use force that amounts to
an unnecessary and wanton infliction of pain.        See Kingsley v.
Hendrickson, 135 S. Ct. 2466, 2472–73 (2015).


                                        10
475 U.S. at 320–21)).                 Qualified immunity is not appropriate if,

viewing the facts in the light most favorable to the plaintiff,

no reasonable officer could plausibly have concluded that the

force used was permissible under the circumstances.                                 Id.    at

1300-01.

       Plaintiff did not allege the circumstances surrounding her

son’s beating with much specificity.                        Other than the allegation

that   Burden       was    beaten,       Plaintiff’s        allegations      are   arguably

limited to legal conclusions as opposed to factual allegations.

Ideally,      the     Court           must    examine       factual     allegations       and

determine whether those allegations, which are assumed to be

true, establish a violation of clearly established law.                             In the

excessive force context, which is inherently fact-intensive, the

Court must determine whether the alleged facts establish that

the    force        used        had     no     legitimate       penological        purpose.

Plaintiff’s allegations in this regard are purely conclusory.

She    did   not    even        identify      the    officer    who    administered       the

beating.      Here is the dilemma:                   Plaintiff was not present; her

son    is    dead    and        cannot       tell    her    what    happened;      and    the

Corrections Officer Defendants have no incentive to volunteer

what actually happened.                 Although qualified immunity is designed

to protect government officials from the burden of discovery,

this   case    presents          a    situation      where    the     qualified    immunity

decision     should        be    deferred      until       Plaintiff    is   permitted     to


                                                11
engage in limited discovery to learn what happened.                               After that

discovery is completed, the Corrections Officer Defendants may

renew    their     qualified       immunity           defenses    at   summary     judgment.

The parties shall present the Court with a scheduling order that

allows this limited discovery to be completed and an appropriate

summary judgment motion filed.

        The    Court      recognizes        that        the      Eleventh     Circuit      has

disapproved of deferring qualified immunity decisions pending

discovery given that “immunity is a right not to be subjected to

litigation       beyond      the   point     at       which    immunity      is   asserted.”

Howe v. City of Enterprise, 861 F.3d 1300, 1302 (11th Cir. 2017)

(per curiam) (vacating district court’s order for the parties to

confer on a Rule 26(f) report prior to a ruling on the qualified

immunity defense).            In Howe, unlike in this case, the plaintiff

was      present       when        the      officers           engaged       in    allegedly

unconstitutional conduct, and his complaint contained extensive

details       about    the    events       giving       rise     to    his   action.       See

generally      Howe    v.     City   of     Enterprise,          Am.    Compl.    (Apr.    21,

2015), ECF No. 18 in M.D. Ala. 1:15-cv-113.                             Here, Plaintiff’s

“access to information has been limited,” and she alleges, “in

good faith, upon information and belief,” that a corrections

officer beat her son so severely that he died.                           Am. Compl. ¶¶ 4,

28.      These     allegations           raise    a     reasonable       expectation      that

limited discovery will reveal evidence of (1) which, if any,


                                                 12
Corrections Officer Defendant beat Burden; (2) the circumstances

surrounding     the   beating;   and    (3)    which,    if   any,   Corrections

Officer Defendant witnessed the beating.                The qualified immunity

decision in this case is deferred until Plaintiff can obtain

this information.

      For the same reasons, the Court defers ruling on whether

the   Corrections     Officer    Defendants     are     entitled     to   official

immunity on any state law claims arising out of the alleged use

of excessive force against Burden.             See Grammens v. Dollar, 697

S.E.2d 775, 777 (Ga. 2010) (explaining that a public officer

“may be personally liable only for ministerial acts negligently

performed or acts performed with malice or an intent to injure”

(quoting Cameron v. Lang, 549 S.E.2d 341, 344 (Ga. 2001)).3

           2.     Plaintiff’s Serious Medical Need Claim

      Plaintiff alleges that the Corrections Officer Defendants’

were deliberately indifferent to Burden’s serious medical need

and that he died as a result.                It was clearly established by

2015 that a prison guard violates the Eighth Amendment if he is

deliberately     indifferent     to    the    serious    medical     needs   of   a

prisoner by “intentionally denying or delaying access to medical

care.”   Estelle v. Gamble, 429 U.S. 97, 104-05 (1976).                   To prove

3 Plaintiff’s Amended Complaint summarily alleges that one or more of
the remaining Corrections Officer Defendants was in a position to
intervene in his colleague’s use of force against Burden but failed to
do so, in violation of clearly established law. The Court finds that
a decision on qualified immunity regarding these claims should also be
deferred until limited discovery can be conducted.


                                       13
such a claim, the plaintiff must first show that the prisoner

had an objectively serious medical need—“one that is so obvious

that even a lay person would easily recognize the necessity for

a doctor’s attention.” Goebert v. Lee Cty., 510 F.3d 1312, 1326

(11th Cir. 2007) (quoting Hill v. Dekalb Reg’l Youth Det. Ctr.,

40 F.3d 1176, 1187 (11th Cir. 1994)).                Next, the plaintiff must

show that the defendant had a subjective knowledge of a risk of

serious harm but disregarded that risk by conduct that is more

than gross negligence.           Id. at 1327.        Finally, there must be a

causal connection between the deliberate indifference and the

prisoner’s injury.        Id.

       Here,    Plaintiff       asserts     that    the    Corrections       Officer

Defendants     were   deliberately        indifferent      to    Burden’s    serious

medical need because they knew that Burden collapsed on the

basketball court but did not seek timely medical treatment for

him.     Plaintiff further alleges, in conclusory fashion, that

Burden died because the Corrections Officer Defendants did not

seek   timely    medical      treatment     for    Burden.        The    Corrections

Officer Defendants do not appear to dispute that Burden had an

objectively     serious       medical     need    when    he    collapsed    on   the

basketball      court.          The   question      whether      an     officer   was

deliberately indifferent to a serious medical need is, like the

question   whether       an   officer     used    excessive     force,    inherently

fact-specific.        Plaintiff         generally    alleges      that     once   the


                                          14
Corrections      Officer    Defendants         became      aware   that     Burden      had

collapsed, they either did nothing or they waited to respond.

These allegations raise a reasonable expectation that limited

discovery will reveal evidence of (1) which, if any, Corrections

Officer Defendants knew that Burden had a serious medical need

and (2) how each Corrections Officer Defendant responded after

learning of Burden’s serious medical need.                      Therefore, as with

Plaintiff’s      excessive      force    claims,      the    Court     finds     that    it

should defer ruling on the qualified immunity issue until after

Plaintiff      has   a    chance    to    engage      in     limited      discovery      to

discover what happened.            After that discovery is completed, the

Corrections       Officer       Defendants      may     renew       their       qualified

immunity       defenses    at   summary     judgment.           The    parties      shall

present    the    Court    with    a    scheduling      order      that    allows    this

limited discovery to be completed and an appropriate summary

judgment motion filed.

II.    Claims Against Warden Alex Haden

       Plaintiff brought official capacity and individual capacity

§ 1983 claims against Defendant Alex Haden, who was the warden

of    Harris    County    Prison   on    November       5,   2015.        The   official

capacity claims against Haden are considered claims against his

employer, Harris County.           Graham, 473 U.S. at 165.                 Plaintiff’s

claims against Harris County are discussed in Section III below.

Plaintiff also alleges that Haden is an agent of GDOC, a Georgia


                                          15
agency.         To    the    extent       Plaintiff’s         official       capacity     claims

against Haden should be considered claims against GDOC based on

this allegation, Plaintiff’s claims against GDOC are addressed

in    Section        IV.          In     this    section,        the    Court        focuses       on

Plaintiff’s individual capacity claims against Haden.

        Supervisory         officials       like        Haden    “are     not    liable       under

§ 1983 for the unconstitutional acts of their subordinates on

the     basis       of     respondeat       superior        or     vicarious         liability.”

Cottone, 326 F.3d at 1360 (quoting Hartley v. Parnell, 193 F.3d

1263, 1269 (11th Cir. 1999)).                      “Instead, supervisory liability

under     § 1983         occurs        either    when      the     supervisor         personally

participates         in     the     alleged      unconstitutional            conduct    or     when

there     is     a       causal        connection        between       the      actions      of     a

supervising              official         and       the         alleged         constitutional

deprivation.”             Id.       “The necessary causal connection can be

established          ‘when      a      history     of     widespread         abuse     puts       the

responsible supervisor on notice of the need to correct the

alleged deprivation, and he fails to do so.’”                                     Id. (quoting

Gonzalez       v.    Reno,        325     F.3d    1228,       1234     (11th     Cir.     2003)).

“Alternatively, the causal connection may be established when a

supervisor’s         ‘custom        or    policy      . . .     result[s]       in    deliberate

indifference to constitutional rights’ or when facts support ‘an

inference that the supervisor directed the subordinates to act

unlawfully or knew that the subordinates would act unlawfully


                                                 16
and failed to stop them from doing so.’” Id. (quoting Gonzalez,

325 F.3d at 1234-35) (alterations in original).

     Plaintiff’s § 1983 claims against Haden are based on the

alleged   excessive      force   used   against     Burden     and    the   alleged

failure to provide timely medical care to Burden.                          Plaintiff

does not allege any facts to suggest that Haden, the prison

warden,    was    personally     involved     in   the   beating      of    Burden.

Rather, she alleges that a “guard on duty” beat Burden. Am.

Compl. ¶ 28.        And, Plaintiff does not allege facts to suggest

that Haden was personally involved in the failure to provide

Burden    medical    care.       Instead,    she   alleges     that    Defendants

Barber    and    Moore   knew    that   Burden     collapsed    but    failed    to

respond    and    that   Defendants      Maddox,     McDowell,       Garren,    and

Flowers knew that Burden collapsed but waited an unreasonable

amount of time before responding.            Id. ¶¶ 31, 34.4

     Plaintiff also does not assert that the Corrections Officer

Defendants used excessive force against Burden or unreasonably

delayed his medical treatment pursuant to an official Harris


4 In several paragraphs summarizing the basis for Plaintiff’s claims,
Plaintiff’s Amended Complaint lumps Haden in with the Corrections
Officer Defendants and makes several general allegations against all
of these Defendants together. Am. Compl. ¶¶ 46-47. But these general
allegations do not add to the facts set forth in the specific
allegations about who was involved in the incidents giving rise to
this action, and they do not plead alternative facts. To the extent
that Plaintiff asserts that her general allegations lumping Haden in
with the other Defendants are enough to establish that Haden was
personally involved in the beating of Burden or in the response to his
collapse, the Court rejects that argument.


                                        17
County       Prison     policy.            In     fact,          she        alleges    that       the

correctional         officers’       challenged             actions          were     in    “direct

violation      of     prison      policy.”           Am.     Compl.         ¶¶ 28,    33.        And,

Plaintiff      does     not       allege    that       Haden       directed          any    of    the

Corrections          Officer        Defendants             to     commit        constitutional

violations.

        Plaintiff does summarily allege that Harris County had “a

custom or policy of providing inadequate safety and medical care

to    inmates.”        Am.     Compl.      ¶ 113.           But    she       makes    no    factual

allegations in support of this claim.                           Plaintiff does not allege

that any of the Corrections Officer Defendants “had any past

history,      or     even     one    prior       incident”             of    using     excessive,

unjustified force against an inmate or of unreasonably delaying

their response to an inmate with a serious medical need—much

less that Haden knew of a history of widespread abuse but failed

to correct it.         Cottone, 326 F.3d at 1361.                       Therefore, Plaintiff

did    not    allege    any       facts    to    establish         the        necessary     causal

connection         between        Haden    and        the       alleged       unconstitutional

conduct and has thus failed to meet the rigorous standard for

imposing supervisory liability against Haden under § 1983.                                        See

Cottone, 326 F.3d at 1361-62 (concluding that district court

erred    in    failing       to    grant    supervisory           defendants’          motion     to

dismiss      where    the     plaintiff         did    not      allege        “any    affirmative

custom or policy” that played a role in the inmate’s death and


                                                18
also did not allege that the supervisors had knowledge of the

subordinate officers’ “unconstitutional conduct so as to put the

supervisors on notice of the need to correct or to stop” it).

Therefore, Plaintiff’s § 1983 claim against Haden fails.

      Haden is also entitled to dismissal of Plaintiff’s state

law claims against him.            Given the lack of allegations regarding

a   causal      connection      between    Haden     and    the    alleged      unlawful

conduct of the prison employees, the Court concludes that there

are no factual allegations to suggest that Haden acted with

actual     malice        or    actual    intent     to     cause    injury      in   the

performance of the discretionary functions of running the prison

and   supervising        the    corrections       officers.5        He    is   therefore

entitled to official immunity on Plaintiff’s state law claims

against him.

III. Claims Against Harris County

      A.        Section 1983 Claims

      A county can be sued under § 1983 for damages caused by a

constitutional violation only if the county’s policy or custom

was the moving force behind the constitutional violation.                            See

Monell     v.    Dep’t    of    Soc.    Servs.,    436     U.S.    658,   694    (1978).


5 Plaintiff argues that these functions are ministerial rather than
discretionary and that official immunity thus does not apply. But the
operation of a county correctional institution, including the
establishment of policies and decisions regarding the degree of
training and supervision for corrections officers, is a discretionary
function. See, e.g., Bontwell v. Dep’t of Corrs., 486 S.E.2d 917, 922
(Ga. Ct. App. 1997).


                                           19
Again, Plaintiff does not assert that corrections officers used

excessive         force        against    Burden       or    unreasonably      delayed       his

medical treatment pursuant to an official Harris County Prison

policy.           Rather,       she    alleges    that      the    corrections       officers’

challenged actions were in “direct violation of prison policy.”

Am. Compl. ¶¶ 28, 33.                   Plaintiff seems to contend that Haden,

acting as a final policymaker for Harris County, established a

policy       or    custom       of    providing       inadequate     safety       and   medical

care.         But,        as     discussed       above,      Plaintiff       did     not    make

sufficient             factual       allegations       to    support       such     a      claim.

Plaintiff did not allege any affirmative prison custom or policy

that played a role in Burden’s death.                            She also did not allege

facts to suggest “such ‘a longstanding and widespread practice

[that it] is deemed authorized by’” Haden because he “must have

known about it but failed to stop it.”                             Craig v. Floyd Cty.,

Ga., 643 F.3d 1306, 1310 (11th Cir. 2011) (quoting Brown v. City

of Fort Lauderdale, 923 F.2d 1474, 1481 (11th Cir. 1991)).                                   For

these reasons, Plaintiff’s Amended Complaint does not state a

§ 1983 claim against Harris County.

        B.        State Law Claims

        Harris         County    argues    that       it    is    entitled    to     sovereign

immunity          on     Plaintiff’s       state       law       claims.       The      Georgia

constitution provides that “sovereign immunity extends to the

state and all of its departments and agencies” except to the


                                                 20
extent the legislature enacts a specific waiver.                              Ga. Const.

art.    I,    §   2,   ¶ IX(e).       This    sovereign        immunity       extends   to

counties.         Gilbert    v.    Richardson,     452     S.E.2d      476,     479   (Ga.

1994).       Sovereign immunity “can only be waived by an Act of the

General      Assembly    which     specifically      provides          that    sovereign

immunity is thereby waived and the extent of such waiver.” Ga.

Const. art. I, § 2, ¶ IX(e); accord O.C.G.A. § 36-1-4 (“A county

is not liable to suit for any cause of action unless made so by

statute.”).         Although the Georgia Tort Claims Act provides a

limited waiver of sovereign immunity “for the torts of state

officers and employees while acting within the scope of their

official duties or employment” (subject to certain exceptions),

that waiver does not apply to counties.                    Currid v. DeKalb State

Court    Prob.     Dep’t,    674    S.E.2d    894,       897    (Ga.    2009);     accord

O.C.G.A. § 50-21-22(5) (stating that the term “state” used in

the Georgia Tort Claims Act “does not include counties”).

        Plaintiff      did   not    point     to    any        applicable       statutory

exceptions to state sovereign immunity.                        Plaintiff nonetheless

contends that a county can be held liable for the acts of its

employees in their official capacities.                         In support of this

argument, Plaintiff relies on Ward v. Dodson, 569 S.E.2d 554

(Ga. Ct. App. 2002) and O.C.G.A. § 33-24-51(b).                           Ward was an

action against a sheriff’s deputy based on a car crash that

occurred      during    a    police    chase,      and    O.C.G.A. §          33-24-51(b)


                                         21
provides    that   county    sovereign        immunity    is   waived   in   cases

arising from the negligent use of a motor vehicle to the extent

of the county’s liability insurance coverage.6                   This authority

does not establish an express waiver of state sovereign immunity

for the claims at issue in this case.                  Without such a waiver,

Harris County is entitled to sovereign immunity on Plaintiff’s

state law claims.

IV.   Claims Against Georgia Department of Corrections

      A.    Section 1983 Claims

      Plaintiff asserts § 1983 claims against GDOC based on the

alleged    excessive     force    used   against    Burden     and   the   alleged

failure to provide timely medical care to Burden.                    GDOC argues

that even if the Court assumes for purposes of the motion to

dismiss    that    the   Harris    County     Prison     officials   were    state

employees, GDOC is entitled to Eleventh Amendment immunity on

Plaintiff’s § 1983 claims.


6 Plaintiff also relies on this Court’s decision in Robinson v. Smith,
No. 4:14-CV-149 CDL, 2015 WL 4193269 (M.D. Ga. July 10, 2015). That
case against a county school district arose from the alleged abuse of
a student with disabilities while at school.     The plaintiffs brought
claims under various federal laws and also asserted state law claims.
The plaintiffs did not name the county school district in their
complaint.   When one of the individual defendants filed a motion to
dismiss the claims against her, there was some confusion about what
claims the plaintiffs were asserting against whom, and the Court
construed the plaintiffs’ official capacity claims against the
individual defendants as claims against the county school district and
deemed the plaintiffs’ complaint to be amended accordingly. The order
only addressed whether the individual capacity claims against one
individual defendant should be dismissed and did not evaluate whether
the claims against the county school district claims should be
dismissed based on state law sovereign immunity.


                                         22
          The Eleventh Amendment to the United States Constitution

bars damages actions by private individuals in federal court

against a state and its agencies unless the state waives the

immunity        or       Congress   validly       abrogated        the    immunity.         E.g.,

Graham, 473 U.S. at 169.                    GDOC is an agency of Georgia.                      See

Stevens v. Gay, 864 F.2d 113, 115 (11th Cir. 1989) (finding that

the   Eleventh            Amendment      barred    a   42    U.S.C. §       1988      claim    for

attorney’s              fees   against    GDOC).       “Congress         has    not   abrogated

Eleventh Amendment immunity in § 1983 cases.”                               Nichols v. Ala.

State Bar, 815 F.3d 726, 731 (11th Cir. 2016) (per curiam).

And, Georgia has not waived its Eleventh Amendment immunity with

regard to the § 1983 claims in this action.                              See Ga. Const. art.

I,    §    2,       ¶    IX(f)   (stating    that      Georgia’s         limited      waiver    of

sovereign immunity through the Georgia Tort Claims Act is not a

waiver         of       any    immunity     provided        to    Georgia       by    the     U.S.

Constitution).                 Therefore,    Plaintiff’s          § 1983       claims   against

GDOC are dismissed based on Eleventh Amendment immunity.

          B.    State Law Claims

          Plaintiff asserts state law negligence and wrongful death

claims against GDOC based on the Harris County Prison officials’

alleged use of excessive force against Burden and the alleged

failure to provide timely medical care to Burden.                                     Plaintiff

also asserts a negligent hiring and retention claim against GDOC

based on these acts and omissions.                               GDOC argues that it is


                                                  23
entitled to state law sovereign immunity on these claims.                   As

discussed below, the GDOC is entitled to state law sovereign

immunity for Plaintiff’s claims arising from the use of force

against Burden but not for Plaintiff’s claims arising from the

alleged delay in medical treatment.

      Under the Georgia Constitution, “sovereign immunity extends

to the state and all of its departments and agencies” except to

the extent the legislature enacts a specific waiver.            Ga. Const.

art. I, § 2, ¶ IX(e).        By enacting the Georgia Tort Claims Act,

Georgia waived “its sovereign immunity for the torts of state

officers and employees while acting within the scope of their

official duties or employment and shall be liable for such torts

in the same manner as a private individual or entity would be

liable under like circumstances,” subject to certain exceptions.

O.C.G.A. § 50-21-23(a).

      GDOC argues that the Corrections Officer Defendants were

not state employees because they were employed by Harris County,

not   GDOC.   In   support    of   this   argument,   GDOC   points    to   an

intergovernmental    agreement     between   Harris    County   and    GDOC.

Plaintiff did not attach the agreement to her Complaint, so the

Court may only consider the document without converting GDOC’s

motion to dismiss into one for summary judgment if it is “(1)

central to the plaintiff’s claim; and (2) undisputed.”                Horsley

v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002).              The agreement


                                     24
is neither central to Plaintiff’s claims nor undisputed, so the

Court    may    not    consider      it    at    this   stage       of    the    litigation.

Plaintiff alleges that the Corrections Officer Defendants were

agents of GDOC.           The Court accepts this allegation as true for

purposes of the pending motion.

        GDOC argues that even if the Corrections Officer Defendants

are   considered        GDOC    agents      for      purposes       of    the     motion    to

dismiss,       Plaintiff’s      claims      are      barred    by    the      “assault     and

battery” exception to Georgia’s waiver of sovereign immunity:

Georgia     did     not      waive   its        sovereign     immunity          “for   losses

resulting      from”      assault     or    battery.          O.C.G.A. §         50-21-24(7)

(emphasis added). If Plaintiff’s claims were based solely on a

guard’s use of excessive force against Burden, her claims would

clearly be barred by the assault and battery exception to the

waiver of sovereign immunity.                    But that is not the end of the

inquiry because Plaintiff claims that there was a second cause

of Burden’s death: the Corrections Officer Defendants’ alleged

decision       to     wait     an    unreasonable        amount          of     time   before

responding to Burden’s collapse, in violation of prison policy.

        GDOC argues that the Court should not consider the second

alleged cause because Plaintiff did not submit an affidavit to

establish causation and did not make any specific allegations to

support    her      claim     that    the       Corrections     Officer          Defendants’

alleged delay was a proximate cause of Burden’s death.                                     But


                                                25
Plaintiff was not required to submit an affidavit to survive

GDOC’s motion to dismiss.7           And, taking the allegations in the

Complaint      as   true   and   drawing     all    reasonable     inferences       in

Plaintiff’s favor, as the Court must do at this stage in the

litigation, the Court finds that Plaintiff adequately alleged

that the delay was a proximate cause of Burden’s death.                            The

next   question     is     whether   Plaintiff’s         claim   against    GDOC    is

nonetheless barred by sovereign immunity.

       GDOC argues that even if Plaintiff adequately alleged that

the    delay   in   providing     treatment        was   a   proximate     cause    of

Burden’s death, GDOC is still entitled to sovereign immunity

under the assault and battery exception to waiver.                       In support

of this argument, GDOC relies on cases where a state employee

acted negligently and then a non-state actor committed a battery

that caused a loss; in these cases, the assault and battery

exception applied.          See, e.g., Youngblood v. Gwinnett Rockdale

Newton Cmty. Serv. Bd., 545 S.E.2d 875, 878 (Ga. 2001) (applying

assault and battery exception where a public agency negligently

placed a disabled woman in a group home and then the couple that

ran the group home beat her); Southerland v. Georgia Dep’t of

Corr., 666 S.E.2d 383, 385 (Ga. Ct. App. 2008) (applying assault

7 GDOC did not cite any authority in support of its argument that
Plaintiff should have submitted an affidavit. Georgia law requires an
expert affidavit to be filed with complaints in actions alleging
professional malpractice.   O.C.G.A. § 9-11-9.1.  This is not such a
case.   Furthermore, GDOC did not raise this argument until its reply
brief, so it is not properly before the Court.


                                        26
and battery exception where prison officials failed to follow

prison classification and housing procedures and then an inmate

was beaten to death by his cellmate); Dep’t of Human Res. v.

Hutchinson, 456 S.E.2d 642, 644 (Ga. Ct. App. 1995) (applying

assault and battery exception where a public agency negligently

placed a foster child in a home and then the foster child found

his foster mother’s gun and shot her with it).               In each of these

cases, the government’s act “produced no loss” and the non-state

actor’s battery did.           Hutchinson, 456 S.E.2d at 644.             These

cases are all distinguishable from this action.

       The Georgia Supreme Court rejected the argument that “as

long as any one of the causes connected to a plaintiff’s loss is

a cause for which the State would be immune from suit, the State

would always be immune from any suit stemming from such loss.”

Georgia Dep’t of Transp. v. Heller, 674 S.E.2d 914, 917 (Ga.

2009).    Instead, if the latter event that led to the loss “was

something for which the State was not entitled to the protection

of    sovereign   immunity,”     then    the   State    is   not    entitled   to

sovereign immunity.       Id.     In Heller, a taxicab’s passenger was

killed when her taxi spun out of control and hit a tree.                  There

was    evidence    that   a     non-state      actor,   a    taxi    inspector,

inadequately inspected the tires and negligently failed to issue

a “do not operate” citation.            But there was also evidence that

the    Georgia    Department    of   Transportation      violated     generally


                                        27
accepted engineering standards for maintaining a proper clear

zone along the highway.                The Georgia Supreme Court found that

the DOT’s failure was a “second event leading to the loss” that

did “not fall within any exception to the State’s waiver of

sovereign       immunity,”       and     that    the      State    thus     “waived      its

sovereign immunity in connection with the wreck that caused the

passenger’s death.         Id. at 917.

     As    in    Heller,        Plaintiff       alleged      two   events      leading    to

Burden’s death.         The first, a beating inflicted on Burden, falls

within     the    battery        exception       to    the     waiver     of      sovereign

immunity.         But     the    second     event—failure          to     follow    prison

procedures for responding to an inmate with a serious medical

need—does not.          GDOC did not argue that any other exception to

the waiver of sovereign immunity applies.                          Thus, based on the

present record, GDOC is not entitled to sovereign immunity based

on the assault and battery exception to waiver.

     GDOC argues that even if it is not entitled to sovereign

immunity based on the assault and battery exception to waiver,

Plaintiff’s       claim    fails       because        Plaintiff     did     not    provide

adequate    ante    litem       notice    of    her    claims      against     GDOC.     As

discussed above, “sovereign immunity extends to the state and

all of its departments and agencies” except to the extent the

legislature enacts a specific waiver.                      Ga. Const. art. I, § 2,

¶ IX(e).    The Georgia Tort Claims Act waives Georgia’s sovereign


                                            28
immunity for torts of state employees while acting in the scope

of their employment. O.C.G.A. § 50-21-23(a).                                But, no action

against Georgia under the Georgia Tort Claims Act “shall be

commenced       and   the       courts   shall       have     no       jurisdiction      thereof

unless    and    until      a    written       notice    of    claim       has    been    timely

presented       to    the       state    as     provided           in    this     subsection.”

O.C.G.A. § 50-21-26(a)(3).

       An ante litem notice “shall state, to the extent of the

claimant’s knowledge and belief and as may be practicable under

the circumstances, the following:”

       (A)   The name of the state government entity, the acts
             or omissions of which are asserted as the basis
             of the claim;

       (B)   The time of the transaction or occurrence out of
             which the loss arose;

       (C)   The place of the transaction or occurrence;

       (D)   The nature of the loss suffered;

       (E)   The amount of the loss claimed; and

       (F)   The acts or omissions which caused the loss.

O.C.G.A. § 50-21-26(a)(5).

       The   Georgia        Tort     Claims      Act     is        a    limited     waiver     of

Georgia’s       sovereign        immunity,      and     “a    claimant       must    ‘strictly

comply with the notice provisions as a prerequisite to filing

suit     under       the    [Act],       and    substantial             compliance       is   not

sufficient.’”         Williams v. Wilcox State Prison, 799 S.E.2d 811,

813 (Ga. Ct. App. 2017) (quoting Dorn v. Ga. Dep’t of Behavioral


                                                29
Health & Developmental Disabilities, 765 S.E.2d 385, 387 (Ga.

Ct. App. 2014)).        Although the Georgia courts “have repeatedly

emphasized that the rule of strict compliance ‘does not demand a

hyper-technical construction that would not measurably advance

the purpose of the [Act’s] notice provisions[,] . . . if the

ante-litem notice requirements are not met, then the State does

not waive sovereign immunity.’”             Id. (quoting Dorn, 765 S.E.2d

at 387).       Thus, a complaint that alleges an act or omission

causing the loss that is different from the act or omission

alleged in the ante litem notice must be dismissed for lack of

strict   compliance     with   the   Georgia     Tort     Claims    Act’s   notice

requirement.         See,   e.g.,     id.   at     814    (finding       that     the

plaintiff’s ante litem notice complaining that GDOC failed to

keep the prison bathroom dry or to warn an inmate of a water

hazard was not sufficient to put GDOC on notice of the claim in

the    plaintiff’s    complaint      regarding     uneven    flooring       in    the

bathroom).

       Here,   the   ante   litem     notice     states    that    Plaintiff       is

providing notice of claims against the Harris County Prison,

GDOC, and their officers and employees.              GDOC contends that the

ante   litem   notice   does   not    adequately     allege       that   any     GDOC

employees committed the acts or omissions that led to Burden’s

death.     The ante litem notice alleges that Burden “died as a

result   of    the   acts   and/or    omissions     of    the     [Harris   County


                                       30
P]rison’s employees” and that the “Harris County Prison, through

its employees, officers, agents and other representatives, was

negligent         through     multiple         acts     and/or         omissions,     including

. . . failure to adequately provide medical care and treatment.”

Compl. Ex. B, Ante Litem Notice, ECF No. 1-1 at 32.                                   Plaintiff

alleges in her Complaint that the Harris County Prison employees

were also agents of the GDOC.                         If that is true (and the Court

must    accept       the      allegation        as     true       at     this    stage     in    the

litigation),         then     the    ante       litem     notice         provides    sufficient

notice of Plaintiff’s claims against GDOC agents.                                 GDOC’s motion

to dismiss on this ground is denied.

                                          CONCLUSION

       For    the       reasons     set       forth    above,       the    Court    grants       the

motions to dismiss of Harris County and Haden.                              The Court grants

GDOC’s motion to dismiss Plaintiff’s § 1983 claims but denies

the    motion      as    to   Plaintiff’s         state       law      claims    based     on    the

alleged      delay       in   providing         medical      care.         The     Court    defers

ruling       on    whether        the     Corrections          Officer          Defendants       are

entitled      to     qualified          immunity       and    denies       their     motion       to

dismiss Plaintiff’s § 1983 and state law claims for excessive

force and deliberate indifference to a serious medical need.

Within twenty-eight days of today’s Order, the parties shall

present      the    Court      with       a    scheduling         order     that    allows       the

limited      discovery         described         above       to     be    completed        and    an


                                                 31
appropriate   summary   judgment        motion   filed;   that   limited

discovery may include discovery on who employed the Corrections

Officer Defendants.

     IT IS SO ORDERED, this 26th day of October, 2018.

                                        S/Clay D. Land
                                        CLAY D. LAND
                                        CHIEF U.S. DISTRICT COURT JUDGE
                                        MIDDLE DISTRICT OF GEORGIA




                                   32
